PER CURIAM.
Robert Light brought suit against Randall Mullins for a determination of the proper sum of money necessary to redeem certain real estate from a mortgage foreclosure sale to Randall Mullins. The trial judge found that $38,862.63 was the proper sum. In this amount was an item for removal of an outbuilding by Mullins. Light objects to his having to pay for the removal.
After reviewing the evidence, we cannot say that the trial judge committed error. Consequently, under the ore tenus rule, the judgment is affirmed. Chism v. Hicks, 423 So.2d 143 (Ala.1982).
AFFIRMED.
TORBERT, C.J., and FAULKNER, AL-MON, EMBRY and ADAMS, JJ., concur.